          Case 2:20-cv-00253-WB Document 15 Filed 07/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VAHAN KELERCHIAN,                                         CIVIL ACTION
              Plaintiff,

               v.

 BUREAU OF ALCOHOL, TOBACCO,                               NO. 20-253
 FIREARMS AND EXPLOSIVES,
 REGINA LOMBARDO, WILLIAM BARR
 AND UNITED STATES OF AMERICA,
                Defendants.

                                               ORDER

       AND NOW, on this 17th day of July, 2020, upon consideration of Defendants’ Bureau of

Alcohol, Tobacco, Firearms and Explosives, Regina Lombardo, William Barr, and United States

of America’s Federal Rule of Civil Procedure 12(b)(1) Motion to Dismiss for lack of jurisdiction

ECF No. 7), Plaintiff Vahan Kelerchian’s Response in Opposition (ECF No. 8), and Defendants’

Reply in Support (ECF No. 9), IT IS ORDERED that the Motion is GRANTED. Upon

consideration of Defendants’ Federal Rule of Civil Procedure 12(b)(6) Motion to Dismiss for

failure to state a claim and the briefing herein, IT IS ORDERED that the Motion is DENIED

AS MOOT.

       Plaintiff’s Complaint shall be DISMISSED WITH PREJUDICE and the Clerk of Court

SHALL CLOSE this case.



                                                    BY THE COURT:


                                                    /s/ Wendy Beetlestone, J.


                                                    _______________________________
                                                    WENDY BEETLESTONE
